Title: To James Madison from Elias Vander Horst, 13 September 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


13 September 1802, Bristol. Since his last letter of 1 Sept. [not found], has received JM’s of 26 July “and thank you for the order you have been so kind as to give Mr. King for payment of my small demand.” Reports that the harvest is near completion “and is undoubtedly very abundant, & which is said to be the case also on the European Continent in General.” Begs reference to the enclosed paper and congratulates JM on “the happy termination of the dispute with Morocco.”
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Copy (ibid.), written on the verso of Vander Horst to JM, 25 Sept. 1802, is docketed by Wagner as received 20 Nov. Enclosure not found.



   
   See JM to King, 26 July 1802, n.



   
   A full transcription of this document has been added to the digital edition.

